Citation Nr: 1212558	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss was first demonstrated long after service and is not etiologically related to service.

2.  Tinnitus was first demonstrated long after service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in October 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the October 2008 letter advised the Veteran to provide all evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of Dingess notice, including the disability-rating and effective-date elements of the claims, by the October 2008 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper VA audio examination in December 2008 for his service connection claim.  An addendum to that opinion was provided in February 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2008 VA examination and medical opinion and February 2010 addendum are adequate, as they were predicated on a full consideration of the service treatment records; the private and VA medical records and the Veteran's reports, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral hearing loss and tinnitus issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that hearing loss will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss or tinnitus.  

Upon enlistment examination in August 1962, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
X
-5
LEFT
0
-5
-5
X
0

During a February 1966 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
10
10
LEFT
-5
-5
-5
10
10

In a February 1966 report of medical history, the Veteran specifically denied any ear, nose, or throat problems or running ears. 

It is not apparent from the reports whether the in-service audiology examinations relied upon International Standards Organizaiton (ISO) or American Standard Association (ASA) standards.  As noted below; however, a VA audiologist interpreted the in-service testing as showing normal hearing.

Upon VA audiological examination in December 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
55
60
LEFT
45
40
40
55
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  Mild sloping to moderately severe sensorineural hearing loss was diagnosed in the right ear and moderate sloping to moderately severe sensorineural hearing loss was diagnosed in the left ear.  

The puretone thresholds recorded during the December 2008 VA examination are sufficient to qualify as a current disability under 38 C.F.R. § 3.385.  Moreover, the Veteran reported tinnitus during the December 2008 VA examination.  

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of in-service acoustic noise exposure from aircraft noise.  He is competent to report his in-service noise exposure.  His statements regarding such in-service noise exposure are consistent with the conditions of his service as a jet engine mechanic in the Air Force, and are credible.  

Therefore, two of the three elements necessary for service connection-current bilateral hearing loss and an in-service injury-are thus demonstrated.

However, service connection also requires a nexus between current symptoms and such in-service noise exposure or a continuity of symptomatology.  

In his March 2010 VA Form 9, the Veteran argued that his service treatment records documented a deterioration in hearing.  He cited to Hensley v. Brown, 5 Vet. App. 155 (1993), to support the proposition that normal hearing at service separation was not a bar to service connection, even as his hearing loss was diagnosed after service.  

In Hensley, the Court did in fact hold that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  In this regard, puretone threshold shifts during active service must be considered.  See Hensley, 5 Vet. App. at 163-64.

The Court held that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels indicated some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be a disability.  Id. at 159.

The only competent opinion as to whether the in-service testing showed a loss of hearing in-service, was provided by the VA audiologist in December 2010.  She concluded that the hearing tests showed normal hearing at service entrance and exit.  The Veteran is not shown to have the necessary expertise to interpret audiology testing as showing a shift in hearing thresholds.  The December 2010 opinion was provided by a person with expertise in the field of audiology.  Hence her interpretation is competent and probative.

In addition, a comparison of the thresholds at service entrance and separation show that some thresholds were better at separation, some were worse, and others were the same.  Thus, it is not apparent that there was deterioration in thresholds.

The Veteran has not reported a continuity of symptomatology beginning in service.  His initial claim for VA benefits was received in September 2004, but it did not mention hearing loss or tinnitus.  

The first contemporaneous post-service mention of bilateral hearing loss or tinnitus took place in April 2008, when the Veteran reported during VA treatment that he had experienced the insidious onset of ringing in the left ear three months earlier and had experienced a gradual decrease in hearing in that ear.  

Bilateral hearing loss was first demonstrated during a VA initial audiology treatment in June 2008, more than 42 years after service discharge.  The Veteran reported the gradual decrease in hearing in both ears for "several years."  He had noted a significant decrease in his left ear hearing 2 months ago, which, he stated, had since resolved.  He was fitted for hearing aids in August 2008.  

At the VA examination in December 2008, where the claims file was reviewed and current bilateral hearing loss and tinnitus was diagnosed.  He reported in-service noise exposure as a jet engine mechanic; however, he also reported significant post-service noise exposure.  He was a diesel mechanic for 25 years at a bus company and then was put in charge of the stockroom.  Hearing protection was not worn.  He also reported recreational noise exposure from hunting, skeet shooting, and the use of power tools, all without the use of hearing protection.  

The examiner noted that the military, occupational, and recreational activities all presented a risk for hearing loss related to noise exposure and, given the Veteran's age, presbycusis was also a factor to consider as possibly contributing to hearing loss.  The examiner noted that both the enlistment and separation audiograms revealed hearing to be within normal limits.  Regarding tinnitus, the examiner stated that as there is no subjective or objective way to prove or disprove the presence or absence of tinnitus, reports of time of onset and supporting documentation is taken into consideration.  The fact that the Veteran did not report tinnitus during service treatment or examination would suggest that although his tinnitus may be longstanding, onset would be after separation from service.  

In a February 2010 addendum, the examiner stated after reviewing the additional evidence submitted by the Veteran, that the opinion provided in December 2008 remained the same.  Both audiograms at enlistment and separation revealed normal hearing and hearing loss related to noise exposure is not known to be progressive after the fact.  With regard to tinnitus, the fact that the Veteran reported the onset of left ear tinnitus to be in 2008 supports the finding of a more recent onset for tinnitus in the left ear.  Based on the forgoing, the examiner stated that it was less as likely as not that the Veteran's hearing loss and tinnitus are due to military noise exposure.  

The Veteran has pointed to a July 2009 opinion from a private ear, nose, and throat physician who stated that while there was some high frequency hearing loss, the notch characteristic of acoustic trauma was not present.  The physician added that there was no way to say which factors were involved in his hearing loss.  It was possible that jet engines played a part, but it was also possible that other loud noises played a part.  Without a sequence of tests it was not possible to make a determination.

The Veteran argues that the physician's inability to say what caused the hearing loss, and that jet engine noise was a possible cause, raised a reasonable doubt that the hearing loss was related to in-service noise exposure.  The examiner did not; however, say that the in-service noise exposure was as likely as not the cause of the hearing loss; but that there were multiple possible causes and he could not provide an opinion as to what exposures caused the current hearing loss.

A speculative opinion cannot serve as a basis for granting service connection.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The private physician's statements are at best a speculative opinion.  

Several statements from the Veteran's friends and family submitted in 2009 report that the Veteran exhibited symptoms of a long standing hearing loss.  However, the longest anyone had ever known the Veteran was 32 years, more than ten years after service.  These statements do not mention tinnitus.

The Veteran has asserted that there is a nexus between the current hearing loss and tinnitus and in-service noise exposure, however, the record does not show that he has the medical expertise to opine that one form of noise exposure caused his hearing loss rather than another.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

It would require medical expertise to say that the current hearing loss and tinnitus, first reported long after service, were the result of in-service noise exposure, rather than the long history of post-service noise exposure.  The only competent opinion that of the VA examiner, is against the claim.  

Accordingly, the preponderance of the evidence is against the claims, reasonable doubt does not arise, and they are, therefore, denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


